DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 17 August 2022.
This application claims priority to Application No. 14/694,255 which has a priority date of 30 July 2014.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Response to Amendment
Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended.
No claims have been cancelled.
No claims have been newly added.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,611. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Conflicting 10,423,611
Pending 16/529,951
Differences
A method for providing for searching of relational data
stored in an on-demand database system via a mobile communications device, the method comprising:
A method for providing for searching of relational data stored in an on-demand database system by a user of a mobile communications device, the method comprising:
Change in grammar
receiving, by the database system, information including (i) information identifying
searchable tables containing a plurality of fields, wherein at least one of the plurality of fields has a relationship to an object (ii) information about the schema of the plurality of fields, and (iii) information about the relationship of the at least one of the plurality of fields to its corresponding
object using a metadata API;
receiving, by the database system, information about searchable tables containing a plurality of fields, the information including schema information of the plurality of fields and a relationship of at least one of the plurality of fields to a corresponding object;
Change in grammar
providing, by the database system, information to the mobile communications device to cause to generate a first view of relational data by the mobile communications device, the first view being based on 1) at least one of the plurality of fields of at least one of the searchable
tables, and ii) the relationship between the at least one of the plurality of fields and its
corresponding object;
providing, by the database system, information to the mobile communications device to cause to generate a first view of relational data by the mobile communications
device, the first view being based on i) at least one of 
the plurality of fields of at least one of the searchable tables, and  ii) the relationship between the at least one of the plurality of fields and its corresponding object;
Identical
receiving, by the database system, a set of user inputs based on the relationship between the at least one of the plurality of fields to its corresponding object presented in the first view
generated by the mobile communications device;
receiving, by the database system, a set of inputs from the user for searching the relational data based on the relationship between the at least one of the plurality of fields to its corresponding object presented in the first view generated by the mobile communications device;
Added limitation. 
creating, by the database system, a query definition corresponding to the set of user inputs for searching the relational data in accordance with the set of user inputs; and
creating, by the database system, a query definition that is defined by the received set of inputs from the user when all of the set of inputs is received and associating the query definition with an icon;
Added limitations.
storing, by the database system, the created query definition.
storing, by the database system, the created query definition; and
Identical

causing, in response to receiving a selection of the icon by the user, the database system to search the relational data in accordance with the stored query definition without additional input from the user or database system.
Added limitations.

	
Claim 1 of the pending application recites similar if not identical claim limitations to that of the Conflicting Patent claim 1, as provided above.  Accordingly, the Conflicting Patent claim 1 anticipates the instant application.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, USPGPUB No. 2004/0181543, filed on 18 December 2003, and published on 16 September 2004, in view of Paulus et al, U.S. Patent No. 7,624,114, filed on 5 June 2006, and issued on 24 November 2009, and in further view of Challparambil et al, USPGPUB No. 2013/0007069, filed on 9 August 2011, and published on 3 January 2013, and in further view of Negrillo et al, USPGPUB No. 2012/0159368, filed on 17 December 2010, and published on 21 June 2012.
As per independent claims 1, 8, and 15, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
A method for providing for searching of relational data stored in an on-demand database system by a user a mobile communications device, the method comprising:

receiving, by the database system, information about searchable tables containing a plurality of fields, the information including schema information of the plurality of fields and a relationship of at least one of the plurality of fields to a corresponding object {See Paulus, column 5, line 59 - column 6, line 3, wherein this reads over “Schema 103 defines the structure of data 102 and can be described in a formal language compatible with database 101. For example, schema 103 can define tables of database 101 and the data fields (e.g., as integer, string, key, etc.) included in each table of database 102. Schema 103 can also define relationships (e.g., foreign key relationships) between fields and tables in data 102. A foreign key is a key field in one table that identifies records in a different table. For example, schema 103 can define foreign key relationship 104 from table 151 to table 152. That is, a key field in table 151 identifies records in table 152 (represented generally by foreign key 104K)”};

providing, by the database system, information to the mobile communications device {See Challparambil, [0193], wherein this reads over “As an example of how the above discussion can be employed in scenario 100, mobile device 116 can include an application that queries against one or more materialized tables in database 112.  The application can be configured to retrieve and format columns from the materialized tables in a user-friendly fashion”} to cause to generate a first view of relational data by the mobile communications device {See Wu, [0137], wherein this reads over “A schema view is preferably displayed when a user wishes to construct a new data view.  Schema views displayed by the data browsing application 120 are dynamic and usually partial, in that they depend on those data sources the user has selected”}, the first view being based on 

i) at least one of the plurality of fields of at least one of the searchable tables {See Wu, Figure 6; and [0142], wherein this reads over “FIG. 6 shows a graphical user interface (GUI) image 600, which may be reproduced by the display device 1114, and at the top of which, the user is presented with a list 601 of his/her commonly-used data sources.  The user can select one or more of these data sources, for example by manipulating the mouse pointer 1103, with the selected data sources being highlighted”}, and 

ii) the relationship between the at least one of the plurality of fields and its corresponding object {See Wu, Figure 6; and [0142], wherein this reads over “FIG. 6 shows a graphical user interface (GUI) image 600, which may be reproduced by the display device 1114, and at the top of which, the user is presented with a list 601 of his/her commonly-used data sources.  The user can select one or more of these data sources, for example by manipulating the mouse pointer 1103, with the selected data sources being highlighted”};

receiving, by the database system, a set of inputs from the user for searching the relational data based on the relationship between the at least one of the plurality of fields to its corresponding object presented in the first view generated by the mobile communications device {See Wu, [0137], wherein this reads over “The data browsing application 120 then enables the user in step 202 to select a number of data sources in which the user is interested.  The data browsing application 120 then identifies, in step 204, the schema definitions for the data components contained in selected data sources and forms an initial schema view over the sources from those schema definitions”};

creating, by the database system, a query definition that is defined by the received set of inputs from the user when all of the set of inputs is received and associating the query definition with an icon {See Negrillo, [0017], wherein this reads over “The user interface has a graphical layout of one or more icons that respectively represent queries in a search history. The search history may correspond to the user, the client device, or both. The graphical layout of the user interface includes a first search icon and a second search icon. The first search icon represents a first query executed at a first time, and a second search icon represents a second query executed at a second time, which is after the first time. The graphical layout indicates that the first query is executed prior to the second query”; and [0018], wherein this reads over “The information may include one or more search criteria used in the first query, one or more search results returned by the first query, the quantity of the search results (e.g., a count of the search result), or any suitable combination thereof. This information may be stored in a first search record (e.g., within a database), and the graphical window may include a portion of the first search record. This may have the effect of allowing the user to view search criteria, search results, or the quantity of search results corresponding to the first query”};

storing, by the database system, the created query definition {See Wu, [0109], wherein this reads over “[t]hese mappings can be stored for re-use and exchanged with other users”}; and

causing, in response to receiving a selection of the icon by the user, the database system to search the relational data in accordance with the stored query definition without additional input from the user or database system {See Negrillo, [0019], wherein this reads over “In response to a cursor event (e.g., a further cursor event) that corresponds to the first search icon, the server machine presents the search results returned by the first query (e.g., as a set of search results). For example, the search results may be presented in response to a mouse click event on the first search icon. This may have the effect of allowing a user to display a previously displayed set of search results obtained from a previously executed query”}.

	Wu is directed to the invention of using recommendations to visually create new views of data across heterogenous sources.  
	Wu fails to expressly disclose the claimed feature of “receiving, by the database system, information about searchable tables containing a plurality of fields, the information including schema information of the plurality of fields and a relationship of at least one of the plurality of fields to a corresponding object.”
	Paulus is directed to the invention for “automatically generating Web forms from database schema. In some embodiments, a database mapping for a database is accessed” wherein “[t]he database mapping is generated from schema describing the configuration of data contained in the database, including describing a foreign key relationship from a first table to a second table of the database.”  See Paulus, column 2, lines 6-17.  Specifically, Paulus discloses that “schema 103 can define tables of database 101 and the data fields (e.g., as integer, string, key, etc.) included in each table of database 102” and wherein “[s]chema 103 can also define relationships (e.g., foreign key relationships) between fields and tables in data 102.”  See Paulus, column 5, line 59 - column 6, line 3.  That is, Paulus discloses a schema (i.e. information) which defines tables of a database (i.e. about searchable tables) wherein said schema information also defines data fields in each table (i.e. information of a plurality of fields) and the database within which they reside (i.e. a relationship of the fields to an object).  Wherein Paulus discloses the features directed to a schema, tables, and data fields, it would have been obvious to one of ordinary skill in the art to improve the prior art of Wu with that of Paulus for the predictable result of a system wherein the view of Wu may be further organized according to the schema of Paulus.
Additionally, Wu fails to disclose that the invention may be implemented upon a “mobile communications device.”  Challparambil is directed to the invention of providing data change tracking and event notification on a system comprising mobile devices.  Specifically, Challparambil discloses that "[a]s an example of how the above discussion can be employed in scenario 100, mobile device 116 can include an application that queries against one or more materialized tables in database 11” and that "[t]he application can be configured to retrieve and format columns from the materialized tables in a user-friendly fashion.”  See Challparambil, [0193].  Accordingly, wherein Challparambil discloses a system for accessing data related to a materialized view table via a mobile device, it would have been obvious to one of ordinary skill in the art to improve the prior art of Wu with that of Challparambil for the predictable result of a system wherein the view features of Wu may be implemented upon the mobile devices of Challparambil.
Lastly, the combination of Wu, Paulus, and Challparambil fails to expressly disclose the claimed feature of “creating, by the database system, a query definition that is defined by the received set of inputs from the user when all of the set of inputs is received and associating the query definition with an icon” and “causing, in response to receiving a selection of the icon by the user, the database system to search the relational data in accordance with the stored query definition without additional input from the user or database system.”  Negrillo is directed to the invention of search history navigation wherein a search icon, corresponding to a previously executed query, may be displayed.  Specifically, Negrillo discloses that “[t]he information may include one or more search criteria used in the first query, one or more search results returned by the first query, the quantity of the search results (e.g., a count of the search result), or any suitable combination thereof” and that “[t]his information may be stored in a first search record (e.g., within a database), and the graphical window may include a portion of the first search record.”  See Negrillo, [0018].  That is, Negrillo discloses that information related to a first search criteria that is entered by a user may be created and stored (i.e. “a query definition that is defined by the received set of inputs from the user when all of the set of inputs is received”).  Additionally, Negrillo discloses that “[t]he user interface has a graphical layout of one or more icons that respectively represent queries in a search history” wherein “[t]he search history may correspond to the user, the client device, or both” and that “[t]he graphical layout of the user interface includes a first search icon and a second search icon” wherein “[t]he first search icon represents a first query executed at a first time, and a second search icon represents a second query executed at a second time, which is after the first time.”  See Negrillo, [0017].  That is, Negrillo discloses the association of a previous search to a specific search icon (i.e. “associating the query definition with an icon”).
As per the claimed feature of “causing, in response to receiving a selection of the icon by the user, the database system to search the relational data in accordance with the stored query definition without additional input from the user or database system,” Negrillo discloses that “[i]n response to a cursor event (e.g., a further cursor event) that corresponds to the first search icon, the server machine presents the search results returned by the first query (e.g., as a set of search results)” such that “the search results may be presented in response to a mouse click event on the first search icon.”  See Negrillo, [0019].  That is, Negrillo discloses the search of a database in response to the selection of an icon by a user.
Accordingly, wherein Negrillo discloses the storage of a previous search and the association of said search with a specific icon for subsequent selection, it  would have been obvious to one of ordinary skill in the art to improve the prior art combination of Wu, Paulus, and Challparambil with that of Negrillo for the predictable result of executing the queries of Wu according to the stored user parameters which may be invoked when a user clicks a button as disclosed by Negrillo.
As per dependent claims 2, 9, and 16, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
The method of claim 1, further comprising:

applying, by the database system, the created query definition and metadata API to retrieve the corresponding relational data {See Wu, [0137], wherein this reads over “he data browsing application 120 then enables the user in step 202 to select a number of data sources in which the user is interested.  The data browsing application 120 then identifies, in step 204, the schema definitions for the data components contained in selected data sources and forms an initial schema view over the sources from those schema definitions”};

providing, by the database system, information to the mobile communications device, in response to receiving a selection of the query definition data from the mobile communications device, to cause to generate a second view of the relational data by the mobile communications device based on the query definition {See Wu, [0137], wherein this reads over “he data browsing application 120 then enables the user in step 202 to select a number of data sources in which the user is interested.  The data browsing application 120 then identifies, in step 204, the schema definitions for the data components contained in selected data sources and forms an initial schema view over the sources from those schema definitions”}.

As per dependent claims 3, 10, and 17, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
The method of claim 2, wherein providing the information to the mobile communications device to cause to generate a second view of the relational data by the mobile communications device based on the query definition comprises providing information to the mobile communications device to cause to generate a second view of the relational data by the mobile communications device by filtering the relational data based on the received set of inputs from the user {See Wu, [0231], wherein this reads over "[t]he GUI 1200 also allows the user to modify the data views displayed in the workspace 1202.  For example, the user can modify presentation properties (eg.  fonts, styles, colours, etc.), apply filters, change the sort order, specify and apply transformations that may apply to one or more data components, etc. At any time the user can save a selected data view"}.

As per dependent claims 4, 11, and 18, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
The method of claim 1, wherein the received set of inputs from the user comprises at least one of a selection an attribute, a selection of an operator, and an entry of a value {See Wu, [0624], wherein this reads over “Now, the sales planning manager can select SalesQuota of SalesTargetsDS for slot 1505 and select SalesDB/Sales/Quantity for slot 1510 by dragging the corresponding schema view items to the corresponding slots in the data view.  If a single data series is required for the graph, it can be dragged directly to slot 1525.  In this case, the name of the selected data component will then automatically be displayed as the first field legend item.  The legend can then be removed by the user if not required”}.

As per dependent claims 5, 12, and 19, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
The method of claim 4, wherein the selection of the attribute and the selection of the operator are received as a selection from a pick list {See Wu, [0617], wherein this reads over “Alternatively, the user can select the SalesTargetsDS/ProductName data component displayed in another data view in the workspace 1202 of FIG. 12A and drag the selected data component to the x-axis slot in the new data view”}.

As per dependent claims 6, 13, and 20, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
The method of claim 5, wherein the entry of the value is received as an entry into a textbox {See Wu, [0625], wherein this reads over “The user may therefore either enter the required text for the-axis label or overwrite a label which has been automatically generated by the data browsing application 120 from the relevant data component name(s)”}.

As per dependent claims 7 and 14, Wu, in combination with Paulus, Challparambil, and Negrillo, discloses:
The method of claim 6, wherein filtering the relational data based on the received selections comprises applying the selected operator to the selected attribute based on the entered value {See Wu, [0625], wherein this reads over “[o]nce data components have been selected for the new data view, filter constraints can be specified for the data view to limit the data to be displayed to the Year "1999" and to the Month "January".  These filter constraints can be substantially specified for SalesTargetsDS/Year and SalesTargetsDS/Month data components as described in Section 6.0.  The resulting chart is shown in FIG. 18”}.


Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly cited prior art combination made in response to Applicant’s Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152


/PK/